Citation Nr: 1828981	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-11 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for right eye cataract/ametropia.  

2.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative arthritis with L5-S1 degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1954 to January 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran failed to appear for a Board hearing in April 2018.  It appears, moreover, that through a March 2018 contact with VA, he is attempting to withdraw his appeal.  Appeals may only be withdrawn in writing unless they are withdrawn on the record at the time of a hearing.  38 C.F.R. § 20.204 (2017).  If the Veteran actually wishes to withdraw his appeal for his lumbar spine claim, he or his representative should sign and submit a letter to that effect to VA.  It should include his name, and a statement that the appeal is withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of a higher rating for degenerative arthritis with L5-S1 degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied a claim to reopen a claim for service connection for right eye cataract/ametropia in December 2008 and notified the Veteran of its decision and of his right to appeal it within 1 year in January 2009.  The Veteran did not appeal, nor was new and material evidence received within one year of the notification of the decision at the time.

2.  Since the final December 2008 decision denying service connection for right eye cataract/ametropia, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received. 


CONCLUSIONS OF LAW

1.  The December 2008 decision denying the claim to reopen the claim for service connection for right eye cataract/ametropia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

2.  The criteria to reopen the claim for service connection for right eye cataract/ametropia based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The RO denied a claim to reopen a claim for service connection for right eye (cataract/)ametropia in December 2008 and notified the Veteran of its decision and of his right to appeal it within 1 year in January 2009.  No appeal was filed. Within a year, the Veteran did provide a statement that he was having problems with his sight and could not drive at night; however, this evidence is not new and material as it was already of record that the Veteran had significant vision problems.  For example, it was noted during a December 2008 VA eye examination that the Veteran had no vision in the left eye and decreased acuity in the right eye.  As no new and material evidence was received within 1 year of the January 2009 notice, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the 2008 decision, no competent evidence showed that the Veteran's right eye ametropia/cataract was manifest in service, was related to service, or was caused or aggravated by his service-connected left eye cataract.  To the contrary, a VA examiner in December 2008 opined that the Veteran's right eye cataract which resulted in decreased acuity was consistent with his age.   

Since that decision, new and material evidence has not been received to reopen the claim.  No competent evidence has been submitted showing that the Veteran's current cataract/ametropia was manifest in service, is due to service, or is caused or aggravated by a service-connected disability.  Accordingly, the claim cannot be reopened.  

A May 2013 medical opinion from a VA examiner, indicating that the Veteran's right eye cataract is not caused by or a result of the motor vehicle accident that occurred in service, is not new and material evidence, as it is evidence against the claim.  

The Veteran argued in December 2009 he had right eye cataracts in 1954, and he stated that his right eye ametropia is due to a car accident in service, wherein he lost total vision.  However, he is not competent to diagnose cataracts or provide the etiology of an eye disorder, as medical expertise is required to opine on this complex medical matter, and he has not submitted any competent medical evidence.  His assertion is therefore not new and material evidence.  In January 2013, he asserted that his right eye problems were due to his service-connected left eye condition.  However, as noted above, he is not competent to provide such an opinion as medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

Although the Board is unable to grant the claim, it would like to thank the Veteran for his honorable service during the Korean Conflict.  



ORDER

As new and material evidence has not been received, the claim for service connection for right eye cataract/ametropia is denied.


REMAND

In March 2014, the Veteran indicated that his back disability is increasing in severity.  The most recent VA examination for his lumbar spine disability was in April 2013, before this assertion that it is increasing.  Accordingly, the Board feels that it is necessary to remand for another VA examination for this claim.  Before the examination, any additional relevant medical records will be obtained, so that the record will be a complete one.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain any additional relevant treatment records, including all updated VA treatment records.  

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected lumbar spine degenerative arthritis with L5-S1 degenerative disc disease disability.  The claims folder should be made available to the examiner.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected lumbar spine degenerative arthritis with L5-S1 degenerative disc disease disability, and to identify and describe all limitation of function due to the disability.  

a. The examiner must test and record range of motion with active motion, passive motion, weight-bearing, and non- weight-bearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.
b. The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess OR ESTIMATE the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If the Veteran is not having a flare-up when examined, the examiner should determine whether he or she can estimate, given the Veteran's description of symptoms, what his range of motion would be on flare-up. If it is not feasible to offer such an opinion to any degree of medical certainty without resort to speculation, the examiner must provide a specific explanation for why this is so. If such an opinion is not procurable based on a lack of knowledge, then the inability to offer such an opinion must be based on a lack of knowledge among the "medical community at large," and not merely a lack of expertise, insufficient information, or unprocured testing on the part of the examiner.  

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


